Citation Nr: 0719392	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  02-12 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased disability evaluation, for the 
veteran's service-connected low back disability, currently 
rated as 40 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from September 1969 to April 
1971.           

This matter is before the Board of Veterans' Appeals (Board) 
following a Remand from the United States Court of Appeals 
for Veterans Claims (Court).  

This matter was originally on appeal from a May 2002 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Indianapolis, Indiana.  In a May 2004 
decision, the Board granted in part the veteran's increased 
rating claim for a low back disability (from 20 to 40 
percent).  The veteran gave notice of appeal of this decision 
to the Court.  In an August 2006 Order, the Court remanded 
this matter to the Board for further consideration of the 
veteran's claim.  

The referral of this matter for an extraschedular rating is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDING OF FACT

The veteran's low back disability presents such an 
exceptional or unusual disability picture so as to render 
impractical the application of regular schedular standards.  


CONCLUSION OF LAW

The disability picture presented by the veteran's service-
connected low back disability warrants referral to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for consideration of the assignment of an 
extraschedular rating.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.16 (2006).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

In light of the full grant of benefits sought on appeal in 
this decision with respect to the issue that follows, the 
Board will dispense with a discussion of whether further 
notification under the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) is 
necessary, and whether further assistance on VA's part is 
necessary to develop facts pertinent to the veteran's claim.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2006).  

Increased Rating for Low Back Disability 

In the August 2006 Order, the Court directed the Board to 
consider whether the veteran was entitled to an 
extraschedular rating for his low back disability.    

The governing criteria for an extraschedular award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating in the first 
instance.  The Board, however, is not precluded from raising 
this question, and in fact, is obligated to literally read 
all documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under VA laws 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).   

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 
VAOPGCPREC 6-96 (providing that remand rather than referral 
is the proper disposition for extraschedular claims inferred 
or reasonably raised by the evidence of record).  The Court 
has also stated that when the Board has purported to grant an 
extraschedular rating, the claim must then be sent by the 
Board to those "officials who possess the delegated 
authority to assign such a rating in the first instance."  
Floyd, 9 Vet. App. at 95.

The Court directed the Board to consider evidence favorable 
to the veteran's claim that an extraschedular evaluation is 
due here.  

The Board finds that, given the severity of the veteran's low 
back disability, this case presents an exceptional and 
unusual disability picture (with such a related factor as 
marked interference with employment) so as to render 
impractical the application of the regular schedular 
standards.  Multiple medical records in the claims files 
document that the veteran's low back disability creates 
marked interference with employment.  The record contains a 
statement from a former employer who maintains that the 
veteran's back disability inhibits job performance.  The 
record indicates that the veteran had been terminated from a 
job due to absenteeism caused by symptoms associated with his 
back disability.  The record contains several statements by 
the veteran asserting that he cannot work due to symptoms 
associated with his low back disability.  And the record 
reflects that the veteran has been unemployed for many years.  
For these reasons, the Board finds that the veteran's case 
warrants a referral for appropriate extraschedular review.


ORDER

The veteran's service-connected low back disability warrants 
referral to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for consideration of 
the assignment of an extraschedular rating, and to this 
extent the benefit sought on appeal is granted.  


REMAND

The veteran's service-connected low back disability should be 
referred for extraschedular rating consideration. 

Accordingly, the case is REMANDED for the following action:

1.  After any appropriate development has 
been completed to the extent possible, 
this case should be forwarded to VA's 
Under Secretary for Benefits or the 
Director of the Compensation and Pension 
Service for consideration of the 
assignment of an extraschedular rating 
for the veteran's service-connected low 
back disability, pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  
Actions taken thereafter should proceed 
in accordance with the directives of the 
Under Secretary for Benefits or the 
Director of the Compensation and Pension 
Service. 

2.  Thereafter, if any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the case, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


